COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  CLARIFICATION ORDER

Appellate case name:        In re The Park Square Co-Owners Association and Stephen
                            Russell

Appellate case number:      01-20-00318-CV

Trial court case number:    2020-22266

Trial court:                133rd District Court of Harris County

        Relators, The Park Square Co-Owners Association and Stephen Russell, have filed
a petition for a writ of mandamus challenging the entry of a temporary restraining order by
the ancillary trial court. In connection with the petition for writ of mandamus, relators also
filed an emergency motion for temporary relief, seeking this Court stay enforcement of the
temporary restraining order. On April 14, 2020, the Court granted relators’ motion, stating:
“The April 9, 2020 temporary restraining order in Cause No. 2020-22266, pending in the
133rd District Court of Harris County, Texas, is stayed.”
      On April 16, 2020, real party in interest, Fratelli Designs, LLC, filed an emergency
motion for clarification, seeking understanding of this Court’s April 14, 2020 stay order.
       This Court’s April 14, 2020 stay order, which stayed the enforcement of the April
9, 2020 temporary restraining order, does not prevent the parties and the trial court from
holding a hearing on the application for a temporary injunction, engaging in expedited
discovery as permitted in the trial court’s April 9, 2020 order, or participating in mediation
related to this dispute.
       We dismiss real party in interest’s emergency motion for clarification as moot. Any
response to the petition for writ of mandamus from real party in interest remains due 20
days from the date of this Court’s April 14, 2020 stay order.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn Keyes
                    Acting individually       Acting for the Court

Date: April 17, 2020